Name: Commission Regulation (EC) No 1629/94 of 5 July 1994 implementing definitive quantitative limits on imports into the Community of certain textile products (category 33) originating in the Republic of Indonesia
 Type: Regulation
 Subject Matter: trade;  international trade;  marketing;  Asia and Oceania;  leather and textile industries
 Date Published: nan

 6. 7. 94 Official Journal of the European Communities No L 171 / 17 COMMISSION REGULATION (EC) No 1629/94 of 5 July 1994 implementing definitive quantitative limits on imports into the Community of certain textile products (category 33) originating in the Republic of Indonesia those relating to the double checking system described in Annex III thereto referred to in paragraph 4 of Article 10 of Regulation (EEC) No 3030/93 ; Whereas the products falling within category 33 exported from Indonesia on or after 24 February 1994 must be set off against the quantitative limit fixed for the period 24 February to 31 December 1994 ; Whereas the quantitative limit for imports of products within category 33 should not prevent the importation of products covered by it shipped from Indonesia before the entry into force of Commission Regulation (EC) No 811 /94 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries ('), as last amended by Commission Regulation (EC) No 195/94 (2), and in particular Article 10 thereof, Whereas Article 10 of Council Regulation (EEC) No 3030/93 lays down the conditions under which quantita ­ tive limits may be established, Whereas imports into the Community of certain textile products of category 33 specified in the Annex hereto and originating in the Republic of Indonesia (herein after referred to as 'Indonesia*) have exceeded the level referred to in Article 10 ( 1 ) in conjunction with Annex IX of Council Regulation (EEC) No 3030/93 ; Whereas, in accordance with paragraph 3 of Article 10 of Regulation (EEC) No 3030/93, Indonesia was notified on 24 February 1994 of a request for consultations concer ­ ning imports into the Community of textile products of category 33 ; Whereas, pending a mutually satisfactory solution, imports into the Community of products falling within category 33 were submitted to a provisional quantitative limit for the period of 24 February to 23 May 1994 by Commission Regulation (EC) No 81 1 /94 (3); Whereas, as a result of the consultations with Indonesia, it was agreed that Indonesia, as of 24 February 1994, shall limit its exports to the Community of the textiles products in question for the years 1994 and 1995 and that the provisions of the Agreement on trade in textile products between the Community and Indonesia, which concern exports of products subject to the quantitative limits established in Annex II to the Agreement and in particular those relating to the double checking system, would be applicable to those products ; Whereas it is therefore appropriate to confirm that imports into the Community of products for which defi ­ nitive quantitative limits are introduced shall be and remain subject as of 24 February 1994 to the provisions of Regulation (EEC) No 3030/93 which are applicable to imports of products subject to the quantitative limits set out in Annex V of the said Regulation and in particular to HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origina ­ ting in Indonesia and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex for the periods of 24 February to 31 December 1994 and 1 January to 31 December 1995. Article 2 Imports of the products referred to in Article 1 and shipped from Indonesia on or after 24 February 1994 are subject to the provisions of Regulation (EEC) No 3030/93, which apply to imports into the Community of products subject to the quantitative limits set out in Annex V of the said Regulation and in particular to the double ­ checking system described in Annex III to the said Regu ­ lation. All quantities of products falling within category 33 shipped to the Community from Indonesia on or after 24 February 1994 and released for free circulation shall be deducted from the respective quantities laid down in the Annex hereto. The limit laid down in the Annex shall not prevent the importation of products falling within category 33 but shipped from Indonesia before the date of entry into force of Commission Regulation (EC) No 811 /94. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. o OJ No L 275, 8 . 11 . 1993, p. 1 . 0 OJ No L 29, 2. 2. 1994, p. 1 . (3) OJ No L 94, 13. 4. 1994, p. 2. 6. 7. 94No L 171 / 18 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1994. For the Commission Leon BRITTAN Member of the Commission ANNEX Category CN code Description Third country Unit Quantitative limits from 24 February to 31 December 1994 Quantitative limits from 1 January to 31 December 1995 33 5407 20 11 Woven fabrics of synthetic filament Indonesia tonnes 9 713 11 970 yarn obtained from strip or the like of polyethylene or polypropylene, less than 3m 6305 31 91 Sacks and bags, of a kind used for the 6305 31 99 packing of goods, not knitted or crocheted, obtained from strip or the like